DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JAMES EVANS,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1492

                            [January 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502014CF001788AMB.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See State v. McKenzie, 46 Fla. L. Weekly S271, 2021 WL
4314052, at *6 (Fla. Sept. 23, 2021) (“[A] circuit court has jurisdiction to
impose a sexual predator designation on an offender who qualifies under
section 775.21, when the sentencing court did not impose the designation
at sentencing and the offender’s sentence has been completed.”); Cuevas
v. State, 31 So. 3d 290, 291–92 (Fla. 3d DCA 2010) (determining that
designation as a sexual predator may be ordered after a defendant has
served his sentence and been released); Sheppard v. State, 907 So. 2d
1259, 1260 (Fla. 2d DCA 2005) (“This court has not declared that it would
be a double jeopardy violation for the[] employment restrictions [of current
section 775.21(10)(b), Florida Statutes] to be prospectively applied.”).

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.